Title: Bernard McMahon to Thomas Jefferson, 16 September 1812
From: McMahon, Bernard
To: Jefferson, Thomas


          Dear Sir Philadelphia 16th Septr 1812 
          I do myself the pleasure of sending you by this mail, in a small box, 3 roots of Crown Imperial which cary two tiers of flowers when in very luxuriant growth; also 12 Roots of Gladiolus communis; both kinds hardy and fit for the open ground—please to have them planted as soon as possible. I will send you other kinds of bulbs by subsequent mails and am Sir
          Yours most respectfullyBernd McMahon
        